Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/499788 application originally filed September 30, 2019.
Amended claims 1-18, filed November 06, 2020, are pending and have been fully considered.
The rejection under 35 USC 112 2nd paragraph and 101 is withdrawn in light of applicants claimed amendments and remarks.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (WO 2011095825 A1) hereinafter “Martin” in view of Henry, Jr. et al. (US 2003/0000131) hereinafter “Henry”.
Regarding Claims 1, 7, 13 and 16-18
	Martin discloses in the abstract, a liquid concentrate comprising essentially: (A) 0.1 to 10 wt.% of one or more amphoteric emulsifying agents; (B) 30 to 95 wt.% of one or more nonionic alkoxylated surfactants; (C) 0 to 20 wt.% of one or more glycol-based solubilizers; and (D) 0 to 65 wt.% of one or more organic solvents; which is useful for reducing or eliminating the formation in a liquid hydrocarbon fuel of ice particles having a weight average particle size greater than 1 µm when said liquid hydrocarbon fuel is cooled to temperatures in the range of from 0 to -50°C.

	Martin discloses on page 10 lines 5-10, liquid fuel is a hydrocarbon feedstock and can consist of any of the following: jet fuels, aviation gasolines, military grade fuels, diesel; kerosene; gasoline/petrol (leaded or unleaded); paraffinic, naphthenic, heavy fuel oils, biofuels, waste oils or such as esters, poly alpha olefins; etc, and mixtures thereof.
	Martin discloses on page 8 lines 30-32 and page 9 lines 1-4, the term emulsifying agent, surfactant and microemulsion-forming surfactant as used herein refers to any suitable surfactant or mixture of surfactants which is capable upon simple admixture with a mixture comprising two visible immiscible phases of a liquid fuel and water of forming a water-in-oil microemulsion. Formation of the microemulsion is substantially spontaneous upon the addition at ambient temperature (e.g. 10-30°C) of the surfactant(s) to a mixture comprising two visible immiscible phases of a liquid fuel and water.
Martin further discloses on page 14 lines 9-15, the additive composition can be dosed at the required rate directly into the fuel as it is pumped into the aircraft wing using e.g. a venturi 
	Martin discloses providing a nonionic alkoxylated surfactant to a liquid concentrate that is added to a liquid jet fuel as an additive.  Martin gives guidance to cooling the composition to as low as -50°C but fails to give guidance to the particular process of steps (i.e. temperature, cycling, mesh size, type of filtering, etc.) during chilling, filtering and heating the filtered composition.
	However, it is known in the art to thermally pretreat various additives in jet fuels to determine the effectiveness of the additive, as taught by Henry.  Henry discloses an aviation fuel that comprises various additives that aid in improving the performance and storage of the fuel (see abstract and 0062).  Henry further discloses in paragraph 0075, the ICOT test is used to investigate the effectiveness of additives in jet fuel. This is carried out by stressing base and additized fuels at constant temperature with a controlled volume of air flowing though the sample. On cooling the fuels are filtered, the thermal stability measured by the weight of solid on a filter.  Henry further discloses in paragraph 0076, the ICOT test is run under the following conditions, 100 ml of fuel is stressed at 180.degree. C. with an air flow of 1.3 litres/hour for 5 hours. The fuel sample is then left to cool for 16 hours. The cooled fuel is then filtered using a 0.7 to 1 µm glass microfibre filter with a mesh up to 17. The weight of solid on the filter is a measurement of the fuels thermal stability under stress. By comparing base fuels to additized fuels the effectiveness of different additives can be compared. 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that the cooled additive of Martin may be 
Regarding Claims 2-6
	Martin discloses on page 12 lines 26-32 and page 13 lines 1-10, component (B) of the liquid concentrate comprises a mixture of C6-C15-alkanol ethoxylates with different carbon numbers for the alkanol unit species, the carbon numbers for the two C6-C15-alkanol ethoxylates which have the highest share in weight in the mixture being at least 1.5 carbon numbers distant from each other. A typical example of such single-carbon C6- C15- alkanol ethoxylates mixture is a mixture of isodecanol ethoxylate with 3 ethylene oxide units (commercially available from BASF SE under Lutensol® ON 30) and tridecanol ethoxylate with 5 ethylene oxide units (commercially available from BASF SE under Lutensol® TO 5) in the weight ratio of 50:50; each of these two alkanol ethoxylate components exhibits an average degree of methyl branching for the alkanol unit of 2.2.
Allowable Subject Matter
Claims 8-12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The presently claimed invention fails to specifically teach the combination of the cycles of thermally treating the composition and the first and second temperature, as stated in the present claims 8-12, 14 and 15.

Response to Arguments
Applicant's arguments filed November 06, 2020 have been fully considered but they are not persuasive, including the Declaration under 37 CFR 1.132 filed November 13, 2020 is insufficient to overcome the rejection of claims 1-18 based upon the applied 35 USC 103(a) rejection as set forth in the last Office action.
Applicants argued: “The process of Henry, Jr. et al. US '131 is being used on PIBSA based molecules and not alcohol ethoxylates. Henry, Jr. et al. US '131 does not mention 'nonionic alkoxylated surfactants' at all. The process of Henry, Jr. et al. US '131 is based on deposit inhibiting compounds/additives for use mainly in jet fuel at elevated temperatures. The claims of Henry, Jr. et al. US '131 however relate specifically to a composition, rather than to a method of improving the emulsification performance of nonionic alkoxylated surfactants in a fuel additive composition using thermal cycling (e.g., see independent claim 1 - reproduced above). The USPTO is misunderstanding that the thermal process of the present invention is one of cold temperature (as opposed to Henry, Jr. et al. US '131 who is operating at high temperature) and that applying Henry, Jr. et al. US '131's process will not have the same effect on alcohol ethoxylates.  In terms of whether there is any teaching in the prior art as a whole that would have prompted the skilled person, faced with the objective technical problem, to modify or adapt the closest prior art while taking account of that teaching, thereby arriving at something falling within the terms of the claims, and thus achieving what the invention achieves, Applicant hereby submits that there is none. Martin et al. WO '825 is not a suitable starting point for formulating a lack of inventive step/ obviousness rejection, and Henry, Jr. et al. US '131 fails to disclose the missing features of, or cure the deficiencies of Martin et al. WO '825; 
Applicants arguments are not deemed persuasive.  As stated in the above rejection, Martin has been applied to teach the jet fuel composition comprising various additives, including alkoxylated surfactants.  Martin has been modified by Henry to further teach it is known in the art to test various types of jet fuel in order to measure the types of additives that are present at various temperatures.  Therefore, it is maintained that Martin modified by Henry have met the limitations of claim 1 of the presently claimed invention.
Applicants Declaration and remarks: “The invention relates to improving the emulsification performance of nonionic alkoxylated surfactants when used as fuel additives, i.e. 'cleaning' alcohol ethoxylates to improve their performance by removal of ionic salts and PEGs. Specifically, additional experimentation was conducted to confirm that PEG components (contaminants) in a surfactant system are reduced using a chilled filtering cycle. See Declaration and Remarks for experimental data and results.”
Applicants Declaration and Remarks in view of the experimental data and results are not deemed persuasive.  The examiner acknowledges these results, however, the examples are insufficient to overcome the above rejection because (1) applicants have not compared the claimed invention to the teachings of the reference and (2) the examples are not commensurate in scope with the claims because the examples are directed to specifics not literally defined by the claims, for example, the examples use specific temperatures, specific cycle(s) and a In re Lohr 137 USPQ 548.  Evidence of unexpected results must be commensurate in scope with the subject matter claimed.  In re Linder 173 USPQ 356. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771